DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/08/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to the specification and claim 1 have been withdrawn; (2) the 35 U.S.C. 101/112(a) rejections of claim 20 have been withdrawn; (3) the 35 U.S.C. 112(b) rejection of claim 11 has been withdrawn; (4) the 35 U.S.C. 103 rejections of claims 2, 3, and 20 over Ragnarsson and Milo et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 2, 3, and 20
Amended claims: 1, 7, and 11
New claims: None
Claims currently under consideration: 1 and 4-19
Currently rejected claims: 1 and 4-19
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsson (U.S. 2017/0119006 A1) in view of Milo et al. (U.S. 2007/0128326 A1).
Regarding claim 1, Ragnarsson discloses a beverage composition ([0002]) comprising 
0.1-20 wt.% coffee (specifically, about 5-60%) ([0033]),
10-40 wt.% structurant (specifically, about 20-90% low-water liquid) ([0030]),
21-60 wt.% sweetener (specifically, about 20-90% low-water liquid) ([0030], [0047], [0057]),
and a solvent ([0025]),
wherein the beverage composition has a viscosity in the range of 10,000-340,000 cps (specifically, about 50,000-100,000 cps) ([0063]), and wherein the composition comprises a mixture of glucose (a monosaccharide) and sucrose (a disaccharide) ([0047]).
Ragnarsson does not disclose the beverage composition as being aerated, the saccharides as being at the claimed ratio, or as having a density within the claimed range.
However, Milo et al. discloses a coffee beverage concentrate ([0010], [0019]) that is aerated ([0021]).
It would have been obvious to one having ordinary skill in the art to produce a concentrate according to Ragnarsson that is aerated as taught in Milo et al. Ragnarsson indicates that various types of coffee products may be produced ([0013]), various types of ingredients may be included ([0044], [0053]-[0059]), and various dispensing mechanisms may be utilized ([0089]). Given the breadth of coffee types disclosed in Ragnarsson, a skilled practitioner would be motivated to consult an additional reference, such as Milo et al., for further instruction. Milo et al. discloses that a concentrated beverage base may be foamed in order to provide a refreshing/stimulating non-alcoholic beer alternative ([0021], [0007]). As such, it would be obvious to one having ordinary skill in the art to aerate the beverage composition of Ragnarsson in order to provide a product type that would be considered desirable from a consumer standpoint.
Regarding the saccharides, combining the two sugars at a ratio of 1:1 would at least be obvious in light of the instruction that they may be combined ([0047]). The claimed range of weight ratios of monosaccharide to disaccharide of 1:5 to 1:0.3 would thus be obvious to a skilled practitioner.
Regarding the density, Ragnarsson does indicate the density of water is 1 g/cm3 ([0060]), as is well known in the art, and aeration of the composition as taught in Milo et al. would necessarily result in the reduction of the density. As such, the claimed range of densities of 0.1-0.99 g/cm3 is considered obvious to a skilled practitioner.
As for claim 4, Ragnarsson discloses the structurant as being liquid glucose (i.e., glucose syrup) ([0047]).
As for claim 5, Ragnarsson discloses the sweetener as being sucrose ([0047]).
As for claim 6, Ragnarsson discloses the solvent as being at 10-30 wt.% ([0026]).
As for claim 7, Ragnarsson discloses the solvents as being water or milk ([0024]).
As for claim 8, Ragnarsson discloses the composition as further comprising chicory ([0044]).
As for claim 9, Ragnarsson discloses the coffee/structurant/sweetener as being in a liquid form ([0024]) with a liquid to solid ratio in the range of 1:2.3-1:9 (specifically, about 70% total solids, which equates to a liquid to solid ratio of about 1:2.3) ([0025]).
As for claim 10, Ragnarsson discloses a process for preparing the beverage comprising contacting coffee, a structurant, a sweetener, and a solvent to obtain the beverage ([0070]).
As for claim 11, Ragnarsson discloses that heat may be applied during the mixing of the coffee components with water ([0069]), as well as that heat may applied to accelerate dissolution of components at a temperature between room temperature and the boiling point of the component, if applicable ([0079]). Ragnarsson also discloses that “[a]ny of the additional ingredients included may be subjected to heating…or subsequently added to prepared solutions” ([0080]). Thus, although Ragnarsson does not explicitly teach the claimed heating/mixing protocol, the disclosure of the reference renders obvious the claimed steps of contacting the coffee and first solvent at a temperature in the range of 45-80°C ([0024], [0039], [0069], [0079], [0080]), heating the sweetener/structurant with water at a temperature in the range of 85-125°C, and combining the two mixtures. Milo et al. discloses continuous aeration of such a composition ([0021]), which renders the claimed method obvious.
As for claim 12, Ragnarsson discloses a ready-to-drink beverage comprising the beverage composition and a diluent ([0089]-[0090]).
As for claim 13, Ragnarsson discloses the ready-to-drink beverage as having a weight by volume ratio of the beverage composition and the diluent in a range of 1:30 to 1:10 ([0031], [0107]).
As for claim 14, Ragnarsson discloses the diluent as being water ([0031]).
As for claim 15, Ragnarsson discloses reconstituting the beverage composition in the diluent ([0031]).
As for claim 16, Ragnarsson discloses the reconstitution may be done in a ratio of diluent to the concentrate in the range of about 5:1 to about 300:1 ([0031]). MPEP 2144.04 IV A indicates that changes in size/proportion are insufficient to patentably distinguish a claimed invention from the prior art. Since the claimed effective ratio of 100-150 ml diluent and 5-15 g beverage composition of roughly 30:1 to 7:1 falls within the disclosed ratio, and the actual scale of the dilution is effectively immaterial, the claimed dissolution protocol is considered obvious to a skilled practitioner.
As for claim 17, Ragnarsson discloses the diluent as being water ([0031]).
As for claim 18, Ragnarsson effectively discloses the diluent as having a temperature in the range of 4-95°C ([0107], where the absence of disclosed temperature for the diluent is presumed as being ambient temperature, or about 25°C).
As for claim 19, MPEP 2144.04 IV A indicates that changes in size/proportion are insufficient to patentably distinguish a claimed invention from the prior art. As such, a froth level of a particular thickness is insufficient to patentably distinguish a claimed product from the prior art. The claimed froth thickness of 7-12 mm is thus considered obvious.
Response to Arguments
Objections: Applicant has overcome the objections of the abstract and claim 1 based on amendments to the abstract/claim. Accordingly, the objections have been withdrawn.
Claim Rejections - 35 U.S.C. § 101/112: Applicant has overcome the 35 U.S.C. § 101/112(a) rejections of claim 20 based on cancellation of the claim. Accordingly, the 35 U.S.C. § 101/112(a) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 11 based on amendment of the claim. Accordingly, the 35 U.S.C. § 112(b) rejection of claim 11 has been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 1-20 over Ragnarsson and Milo et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Ragnarsson does not disclose the inclusion of a structurant that provides structural and functional benefits (Applicant’s Remarks, p. 9, ¶1).
As noted in the claim rejection, though, Ragnarsson discloses the inclusion of a structurant ([0030]) that may be liquid glucose (i.e., glucose syrup) ([0047]).
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., provision of “structural benefits and functional benefits in terms of maintaining the stability, texture, and taste of the beverage drink”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the claims do not recite such additional features, the claim rejections as written adequately address all the present claim limitations. Further, MPEP 2144 IV states: “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” It is not necessary that Ragnarsson specifically characterize the liquid glucose as being a “structurant” or providing structural/stabilizing effects asserted by Applicant.
Applicant further argued that component concentrations outside the claimed ranges “did not result in desired beverage composition” (Applicant’s Remarks, p. 9, ¶2).
However, the claims are not limited to beverages exhibiting desired characteristics used for evaluating beverages in the specification. The claims merely require a composition comprising the noted components in the claimed amounts. Examiner maintains that the cited prior art is adequate to deem the claimed composition obvious for the reasons detailed in the claim rejections. Applicant’s argument is unpersuasive.
Applicant next asserted that Examiner admitted that “Ragnarsson does not motivate a skilled person to arrive at an aerated beverage composition” (Applicant’s Remarks, p. 9, ¶3). 
In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Contrary to Applicant’s assertion, Examiner did not acknowledge that “Ragnarsson does not motivate a skilled person to arrive at an aerated beverage composition” but instead merely noted that Ragnarsson does not disclose the beverage composition as being aerated. Examiner maintains that adequate motivation for combining Ragnarsson with Milo et al. was explained in the claim rejection and that the combination of the references renders the claimed compositions obvious. Applicant’s argument that Ragnarsson alone does not motivate a skilled practitioner to arrive at an aerated beverage composition constitutes an argument against only one reference individually rather than the combination of references and is consequently unpersuasive.
Applicant then noted the alleged criticality of the monosaccharide:disaccharide ratio in minimizing recrystallization of sugars and providing the beverage with desired characteristics and asserted that Ragnarsson is silent about the criticality of such a ratio (Applicant’s Remarks, p. 10, ¶1).
As detailed in the claim rejection, though, Examiner maintains that because Ragnarsson teaches a combination of the saccharides ([0047]) that a ratio of 1:1 would be obvious. It is not necessary that the reference specifically recognize the criticality of such a ratio or that ratios that fall outside of the claimed range would not produce the desired effects. MPEP 2144 IV.
Applicant further argued that Ragnarsson does not disclose any specific density and that the recited additional nonaqueous liquids have a density greater than 1 (Applicant’s Remarks, p. 10, ¶2).
As noted in the claim rejection, though, aeration would result in a lower density of the liquid due to impartation of air to the beverage, which undermines Applicant’s argument. Also, ethanol has a density lower than 1 as disclosed in Table 1 of Ragnarsson, which additionally undermines Applicant’s argument. Even addition of liquids that had a higher density than 1 would not necessarily cause the overall density of the beverage to fall outside the claimed range when it also contained ethanol and/or was aerated as taught in Milo et al.
Applicant next argued that because Ragnarsson only aims to disclose a stable composition rather than one that is foamable or aerated (Applicant’s Remarks, p. 10, ¶3).
Again, though, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The present claim rejections rely on a combination of Ragnarsson and Milo et al., and Examiner maintains that such a combination renders the claimed aerated composition obvious.
Turning to the secondary reference, Applicant argued that Milo et al. does not disclose an aerated beverage composition as disclosed in the present application and is not relevant prior art (Applicant’s Remarks, p. 11, ¶2). Applicant asserted that Milo et al. creates foam only by fermentation and “specifically discloses that the composition was not aerated” (Applicant’s Remarks, p. 11, ¶3).
However, MPEP 2141.01(a) I states: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. Milo et al. is directed to a coffee beverage (Abstract), and the presently-claimed invention is directed to an aerated beverage comprising coffee (claim 1). The field of endeavor of the claimed invention may be said to be beverages in general, or coffee beverages in particular. Since Milo et al. is directed to a coffee beverage, it falls within the same field of endeavor as the presently-claimed invention and is consequently considered analogous prior art.
Further, as noted in the claim rejection, Milo et al. discloses a coffee beverage concentrate ([0010], [0019]) that is aerated ([0021]). The aeration is specifically taught as such: “the coffee beverage base may be gassed by injecting a gas such as air, nitrogen or carbon dioxide into it” ([0021]). Milo et al. is relied on merely as a secondary reference for this particular feature related to the aeration of a coffee beverage. That the reference may teach different preferences regarding aeration for the fermentation method taught therein does not undermine reliance on the reference for its instruction related to aeration via injection of gas as taught in paragraph [0021]. Applicant’s argument is unpersuasive.
Applicant further argued that Milo et al. does not disclose the components of the beverage composition as presently claimed (Applicant’s Remarks, p. 11, ¶4 – p. 12, ¶1).
As noted previously, though, Milo et al. is relied on only as a secondary reference for its teaching regarding the aeration of the coffee beverage, and it is considered adequate for all that is presently relied on. The primary reference, Ragnarsson, teaches the compositional requirements of the presently-claimed compositions as detailed in the claim rejections.
Applicant lastly argued generally that the combined teachings of Ragnarsson and Milo et al. do not motivate a practitioner to arrive at the present claims (Applicant’s Remarks, p. 12, ¶4).
Examiner maintains that adequate motivation was detailed in the claim rejection for combining Ragnarsson and Milo et al. and that such a combination of prior art is adequate to deem the present claims obvious to a skilled practitioner. Applicant’s arguments are unpersuasive.
The rejections of claims 1 and 4-19 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1 and 4-19 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793